           Case 1:18-cv-09999-RA Document 75 Filed 05/08/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/8/2020


 IDEAVILLAGE PRODUCTS CORP.,

                              Plaintiff,
                                                              No. 18-CV-9999 (RA)
                         v.
                                                                     ORDER
 OHMYGOD 1, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On May 5, 2020, the Clerk of Court entered a certificate of default against Defendants

otp, OUT, Outdoor Leisure Sports Shop, pasttan, PCOCO, per, pinlilili, Qingsha's Store,

qiuqiudexiaowu, ruanmedexiaodian, RuiTong Market, SanMing XueYuan 002, SF TIMES,

shenzhen oneshow technolohy Ltd.com, shenzhenshizhuorihangkejiyouxiangongsi,

SHHBHBLC, shoplng, SinceThen, skad, slde, Snowbird, songfengxiaodian, spo, StarmerxShop,

SUPER CAT, Super Deal Trade, superboxi, syso, Tangtangniu, Terry is World, The life store,

TONGTONGTOP, toolou, tSmart , VILTECK, wangjinhua200810, wangshiwenwen,

wangwanghongling, wangzhihui001, wanyuanyuan, was, Weijinyi, weizhongzhan, welfarenow,

Wen bin shop, Wendy001, Whuyanqi, wislnr, wlo, wsy270799166@163.com, xiaoanhong,

xiaofudianpu, xiaokuyox, xiaoxiaochongwustore, xiaoxiaozou, xiaoyingaiqiu, Xie Kaikui shop,

xiejjy, xiufeidexindianbu, xuewei, ylanya, YouMengGo, Yue Meng Store, Yuhui store,

Yunchan00, yy123456, zhangfengstore, zhengfacai, zhoucheng157, zhouxiaoran and zp123456,

and on May 7, 2020 Plaintiff moved for a default judgment against these Defendants. Dkt. 68,

70. Upon consideration of these documents and the supporting Declaration of Brieanne Scully,

Dkt. 71, it is hereby:



                                                    1
          Case 1:18-cv-09999-RA Document 75 Filed 05/08/20 Page 2 of 2



       ORDERED that Plaintiff shall serve a copy of the motion for default judgment, any

supporting papers, and this Order by May 29, 2020 on the Defendants by the methods described

in Rule 4 of the Federal Rules of Civil Procedure. Plaintiff shall file proof of service of these

documents with the Court.

       IT IS FURTHER ORDERED that answering papers, if any, should be served upon

Plaintiff by June 12, 2020.

       In light of the COVID-19 crisis, the Court will not have a conference and will instead

resolve this matter on the papers. If Defendants fail to file answering papers on Plaintiff by June

12, 2020, or fail to request an extension to do so, judgment may be entered for Plaintiff.

SO ORDERED.


 Dated:      May 8, 2020
             New York, New York


                                                      _______________________________
                                                      Ronnie Abrams
                                                      United States District Judge




                                                      2
